In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                No. 07-20-00304-CV
                            ________________________

  MARY SUE KLEIN, INDIVIDUALLY AND AS TRUSTEE OF THE MARY SUE GST
 EXEMPT TRUST, AND JANA BETH JOHNSON, INDIVIDUALLY AND AS TRUSTEE
          OF THE JANA BETH GST EXEMPT TRUST, APPELLANTS

                                          V.

                    JENNIFER KAY KLEIN, AS TRUSTEE OF THE
                     JENNIFER GST EXEMPT TRUST, APPELLEE



                          On Appeal from the 353rd District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-20-001392; Honorable Maya Guerra Gamble, Presiding


                                  November 15, 2021

                        ORDER REINSTATING APPEAL
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellants, Mary Sue Klein, individually and as trustee of the Mary Sue GST

Exempt Trust, and Jana Beth Johnson, individually and as trustee of the Jana Beth GST

Exempt Trust, appeal from the trial court’s Order Denying Defendants’ Motion to Dismiss

for Lack of Condition Precedent, Alternative Motion to Compel Contractual ADR Process
(Including Arbitration) and Plea in Abatement. 1 This interlocutory appeal was filed in

October 2020. The following month, the parties submitted a Joint Motion to Abate Appeal

Pending Mediation. We granted the motion and suspended all appellate deadlines,

including the pending deadline to file Appellants’ brief, to allow the parties to participate

in mediation. We have subsequently extended the abatement three times pursuant to the

requests of the parties.


        In July 2021, the parties notified the court that they had participated in mediation

and settled the case. The parties requested, however, an additional three months “to

draft and execute various documents as part of the settlement agreement and to effect

certain confidential transactions regarding the subject matter of the litigation.” We granted

the request and extended the abatement to November 8, 2021.


        On November 8, 2021, the parties filed a fourth mediation status report. The report

provides that a dispute has arisen relating to the settlement agreement and a motion to

enforce the settlement agreement is pending in the trial court. The parties ask for an

extension until February 2022.


        Having abated this appeal for almost a year, we deny the parties’ request to extend

the abatement any further. Accordingly, the appeal is reinstated and Appellants’ brief is

due on December 20, 2021. Appellants’ failure to file a brief by this deadline will result in

dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).


        It is so ordered.

                                                                          Per Curiam


       1 Originally appealed to the Third Court of Appeals this appeal was transferred to this court by the

Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
                                                    2